Citation Nr: 0634933	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-06 292			)	DATE
						)
						)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the  service-connected postoperative residuals of a crush 
injury of the left foot (left foot disability).  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a left knee injury (left 
knee disability).  



REPRESENTATION
Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran had active duty from November 1981 to April 1985.  

In September 2004, the Board of Veterans' Appeals (Board) 
remanded the issues currently on appeal to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  The service-connected left foot disability is rated as a 
severe injury, but the veteran is not shown to experience the 
loss of use of the foot.  

2.  The service-connected left knee disability is shown to be 
manifested by degenerative changes with a range of motion 
from 0 to 110 degrees with pain; no lateral instability or 
recurrent subluxation is demonstrated.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected left foot 
disability have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5284 (2006).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5257, 5260, 5261 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The RO sent the veteran a letter in January 2002 in which he 
was informed of the requirements needed to establish 
entitlement to an increased rating.  In accordance with the 
requirements of VCAA, the letter informed the veteran what 
evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

He was advised of what evidence was needed to support his 
claim and that he should send VA what was needed, effectively 
informing him to provide any relevant evidence in his 
possession.  No additional private medical evidence was 
received from the veteran.  

The Board notes that the veteran was informed in a letter 
dated in July 2006 that a particular effective date would be 
assigned if either of his increased rating claims was 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

In this regard, relevant VA examinations were conducted in 
July and August 2006.  The Board concludes that all available 
evidence that is pertinent to the claims decided herein has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision.  

Although there was a notation in the August 2006 VA 
examination that the veteran was scheduled to have magnetic 
resonance imaging (MRI) of the left knee in the future, there 
is no confirmation on file that an MRI was obtained.  

Consequently, there is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to his VA 
claims folder with respect to the issues decided herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing before the undersigned in November 2003.  
The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2005).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the 
veteran's cervical spine disability, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  


Left Foot Disability

The veteran's left foot disability is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  

Under this Diagnostic Code, a 10 percent evaluation is 
assigned for a moderate foot injury, a 20 percent evaluation 
is assigned for a moderately severe foot injury, and a 30 
percent evaluation is warranted for a severe foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  A Note to this code 
provides a 40 percent rating only if there is actually loss 
of use of the foot.  See note following DC 5284.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee, with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etc., could be accomplished equally well by 
an amputation stump with prosthesis.  38 C.F.R. § 4.63 
(2006).  


Analysis

Although the veteran is seeking an evaluation in excess of 30 
percent for his service-connected left foot disability, a 30 
percent evaluation is the maximum schedular evaluation 
provided for residuals of a foot injury under Diagnostic Code 
5284, unless there is evidence of actual loss of use of the 
foot.  

A review of the other potentially applicable diagnostic codes 
that provide an evaluation greater than 30 percent for the 
foot reveals that the other criteria relevant to the foot 
cannot be favorably applied in this case.  

In fact, none of the diagnostic codes for the feet provide a 
rating in excess of 30 percent for a disability of one foot, 
although a 50 percent evaluation is available for flatfoot or 
pes cavus of both feet under Diagnostic Codes 5276 and 5278, 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5278 (2006).  

Based on the above, the Board must determine whether there is 
evidence of actual loss of use of the left foot.  It was 
noted on VA examination of the left foot in July 2006 that 
the veteran, who used a cane, was able to stand for 15-30 
minutes and to walk 1/4 of a mile.  

Although he had severe difficulty shopping or exercising, he 
was able to bath, dress, and go to the bathroom without 
difficulty and had only mild difficulty driving.  
Consequently, despite problems with pain, weakness, 
fatigability, and incoordination, the medical evidence does 
not show functional loss of use of the foot.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on the basis of limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

However, the Court has also held that, where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  In this case, the veteran's service-connected left 
foot disability has been evaluated using the criteria of DC 
5284, which is not predicated on limitation of motion.  

Hence, the preponderance of the evidence is against a higher 
evaluation for the service-connected left foot disability.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski,  1 Vet. App. 
49 (1990).  


Left Knee Disability

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Diagnostic Code 5260 provides for a noncompensable rating if 
flexion of the leg is limited to 60 degrees, a 10 percent 
rating where flexion is limited to 45 degrees, a 20 percent 
rating where flexion is limited to 30 degrees, and a maximum 
30 percent rating if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 provides for a noncompensable rating if 
extension of the leg is limited to five degrees, a 10 percent 
rating if limited to 10 degrees, a 20 percent rating if 
limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 
50 percent rating if limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  

Normal flexion and extension of the leg is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2006).  


Analysis

A 10 percent evaluation is currently assigned for service-
connected left knee disability under Diagnostic Codes 5257 
and 5260.  
Diagnostic Code 5257 provides ratings for impairment of the 
knee involving recurrent subluxation or lateral instability.  
To warrant a rating of 20 percent there would need to be 
evidence of moderate impairment.  

The Board notes, however, that there was no evidence of 
subluxation or lateral instability on VA examinations in 
March 2002 and August 2006.  Consequently, an evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
5257.  

The Board also finds that, while there is clinical evidence 
of mild left knee arthritis, an evaluation in excess of 10 
percent is not warranted under Diagnostic Codes 5260 and 5261 
because motion of the left leg was from 0 degrees to at least 
110 degrees on VA examinations in March 2002, January 2003, 
and August 2006, which does not warrant a compensable 
evaluation under either code.  

While separate ratings under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260, for limitation of flexion, and Diagnostic Code 
5261, for limitation of extension, may be assigned for 
disability of the same knee, separate ratings are not 
applicable in this case because both flexion and extension of 
the left leg are greater than required for a compensable 
evaluation.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).  

The medical evidence on file does not show ankylosis of the 
left knee, dislocated semilunar cartilage of the left knee, 
or impairment of the left tibia and fibula.  Therefore, an 
increased evaluation is not warranted for left knee 
disability under another diagnostic code for disability of 
the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5262 (2006).  

In addition, because there is no recent evidence of recurrent 
subluxation or instability of the left knee, a separate 
evaluation is not warranted for both arthritis of the left 
knee and recurrent subluxation or lateral instability.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  

As noted, the Court has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2006); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Although there was slight fatigability on repetitive motion 
on examination in January 2003, it was noted on VA 
examination in August 2006 that there was no increased pain 
or fatigue on repetitive testing.  

In fact, it was reported in August 2006 that the veteran's 
left knee symptomatology was not particularly severe.  
Consequently, a rating in excess of the currently assigned 10 
percent disability rating is not warranted for the left knee 
based on the factors in DeLuca.  



ORDER

An evaluation in excess of 30 percent for the service-
connected left foot disability is denied.  

An evaluation in excess of 10 percent for service-connected 
left knee disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

